 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      Case No. 19cr2564-CAB
11                      Plaintiff,                  PRELIMINARY ORDER OF
12          v.                                      CRIMINAL FORFEITURE
13   QINGSHAN LI,
14                      Defendant.
15
16         WHEREAS, in the Information, the United States sought forfeiture of all right,
17 title and interest in properties of Defendant QINGSHAN LI (“Defendant”), pursuant
18 to Title 18, United States Code, Section 981(a)(1)(C), Title 22, United States Code,
19 Section 401(b), and Title 28, United States Code, Section 2461(c), as properties
20 constituting, or derived from, proceeds obtained from or traceable to the violation of
21 Title 22, United States Code, Sections 2778(b)(2) and 2778 (c), Title 22, Code of
22 Federal Regulations, Section 121.1, 123.1, and 127.1(a)(1), 127.3 and Title 18,
23 United States Code, Section 371, and all arms and munitions of war involved in the
24 offense, as charged in the Information; and
25         WHEREAS, on or about September 19, 2019, Defendant pled guilty before
26 U.S. Magistrate Judge Jill L. Burkhardt to Count 1 of the Information, which plea
27 included consents to the forfeiture allegations of the Information, including forfeiture
28 //
 1 of all properties seized in connection with the case, including, but not limited to, the
 2 following:
 3               1.    $2,844 in U.S. Currency
                 2.    Map of North Island Naval Air Station
 4
                 3.    IPhone 10 XS Max, IMEI: 357320095793411
 5               4.    Harris Falcon III AN/PRC-152A (Serial # 522270)
                 5.    Harris Falcon III AN/PRC-152 (Serial # 501724, F02823)
 6
                 6.    Harris 30 MHz-512 MHz 8W Antenna (Serial # 14304-2988-1)
 7               7.    Harris 30 MHz-870 MHz 8W Antenna (Serial # 12102-2700-01)
 8               8.    Harris 225 MHz-450 MHz Antenna (Serial # 14304-0375-1,
                       14304-1392-1)
 9               9.    Harris Radio Rechargeable battery (Serial # 3072364, 3007435,
10                     3028436, 3001864, 42785)
                 10.   Harris Peltor Headset (Serial # 00000012998)
11               11.   Peltor Push to Talk (Serial # 0000078149)
12               12.   Harris Double battery charger (Serial # UCC22511834)
                 13.   Thales AC Adapter (Model # JTA0210P)
13               14.   Sandisk Extreme SD card, #91010VFL715W; and
14        WHEREAS, on October 24, 2019 this Court accepted the guilty plea of
15 Defendant; and
16        WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
17 addendum, the United States has established the requisite nexus between the forfeited
18 properties and the offense; and
19        WHEREAS, by virtue of said guilty plea, the United States is now entitled to
20 possession of the above-referenced properties, as proceeds of the offense and as arms
21 and munitions of war pursuant to 18 U.S.C. § 981(a)(1)(C), 22 U.S.C. § 401(b),
22 28 U.S.C. § 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure;
23 and
24        WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
25 authority to take custody of the above-referenced properties which were found
26 forfeitable by the Court; and
27 //
28 //
                                             -2-                           19cr2564
 1        WHEREAS, the United States, having submitted the Order herein to the
 2 Defendant through his attorney of record, to review, and no objections having been
 3 received;
 4        Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5        1.     Based upon the guilty plea of the Defendant, the United States is hereby
 6 authorized to take custody and control of the following assets, and all right, title and
 7 interest of Defendant QINGSHAN LI in the following properties are hereby forfeited
 8 to the United States for disposition in accordance with the law, subject to the
 9 provisions of 21 U.S.C. § 853(n):
10               1.    $2,844 in U.S. Currency
                 2.    Map of North Island Naval Air Station
11
                 3.    IPhone 10 XS Max, IMEI: 357320095793411
12               4.    Harris Falcon III AN/PRC-152A (Serial # 522270)
                 5.    Harris Falcon III AN/PRC-152 (Serial # 501724, F02823)
13
                 6.    Harris 30 MHz-512 MHz 8W Antenna (Serial # 14304-2988-1)
14               7.    Harris 30 MHz-870 MHz 8W Antenna (Serial # 12102-2700-01)
15               8.    Harris 225 MHz-450 MHz Antenna (Serial # 14304-0375-1,
                       14304-1392-1)
16               9.    Harris Radio Rechargeable battery (Serial # 3072364, 3007435,
17                     3028436, 3001864, 42785)
                 10.   Harris Peltor Headset (Serial # 00000012998)
18               11.   Peltor Push to Talk (Serial # 0000078149)
19               12.   Harris Double battery charger (Serial # UCC22511834)
                 13.   Thales AC Adapter (Model # JTA0210P)
20               14.   Sandisk Extreme SD card, #91010VFL715W.
21        2.     The aforementioned forfeited assets are to be held by the United States
22 Naval Criminal Investigative Service in its secure custody and control.
23        3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
24 to begin proceedings consistent with any statutory requirements pertaining to
25 ancillary hearings and rights of third parties. The Court shall conduct ancillary
26 proceedings as the Court deems appropriate only upon the receipt of timely third
27 party petitions filed with the Court and served upon the United States. The Court
28 may determine any petition without the need for further hearings upon the receipt of
                                          -3-                          19cr2564
 1 the Government’s response to any petition. The Court may enter an amended order
 2 without further notice to the parties.
 3         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 4 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 5 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 6 the United States forthwith shall publish for thirty (30) consecutive days on the
 7 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
 8 the United States’ intent to dispose of the properties in such manner as the Attorney
 9 General may direct, and notice that any person, other than the Defendant, having or
10 claiming a legal interest in the above-listed forfeited properties must file a petition
11 with the Court within thirty (30) days of the final publication of notice or of receipt of
12 actual notice, whichever is earlier.
13         5.     This notice shall state that the petition shall be for a hearing to
14 adjudicate the validity of the petitioner's alleged interest in the property, shall be
15 signed by the petitioner under penalty of perjury, and shall set forth the nature and
16 extent of the petitioner’s right, title or interest in the forfeited property and any
17 additional facts supporting the petitioner’s claim and the relief sought.
18         6.     The United States shall also, to the extent practicable, provide direct
19 written notice to any person known to have alleged an interest in the properties that
20 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
21 published notice as to those persons so notified.
22         7.     Upon adjudication of all third-party interests, this Court will enter an
23 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
24 referenced assets, in which all interests will be addressed.
25 //
26 //
27 //
28
                                               -4-                             19cr2564
 1        8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.
 4
 5        IT IS SO ORDERED.
 6
 7
 8 DATED: 12/11/19
 9                                        Hon. Cathy Ann Bencivengo
                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -5-                          19cr2564
